



COURT OF APPEAL FOR ONTARIO

CITATION: Cozzi v. Smith, 2017 ONCA 50

DATE: 20170118

DOCKET: C62542

Simmons, Brown and Roberts JJ.A.

BETWEEN

Peter Brian Cozzi

Appellant

and

Miranda Leigh Smith

Respondent

Jordan D. Sobel, for the appellant

James H. Herbert, for the respondent

Heard: January 18, 2017

On appeal from the orders of Justice Heather A. McGee of
    the Superior Court of Justice (Family Court Branch), dated February 23, 2016
    and April 18, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed.  The appellant could only succeed in obtaining
    the relief he sought in the family court proceeding if he was successful in
    setting aside an outstanding mortgage, which was the subject of a separate
    fraudulent conveyances action, which he had commenced.   The family law motion
    judge made no error in declining jurisdiction in these circumstances.  The
    motion should have been brought in the fraudulent conveyances action.

[2]

We decline to entertain the costs appeal.  The appellant did not seek
    leave.

[3]

Costs of the appeal are to the respondent on a partial indemnity scale
    fixed in the amount of $5,000 inclusive of applicable taxes and disbursements.


